Citation Nr: 1231742	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the RO in New York, New York that denied the Veteran's claim of entitlement to service connection for a right shoulder condition. 

In December 2003, March 2007, and July 2009, the Board remanded the issue of entitlement to service connection for a right shoulder condition for further development. 
 
In August 2010 the Board denied the Veteran's claims of entitlement to service connection for a right shoulder condition and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran then appealed only the denial of entitlement to service connection for a right shoulder condition to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Memorandum decision the Court vacated the August 2010 Board decision of entitlement to service connection for a right shoulder condition and remanded the issue back to the Board for further development. 

In October 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In December 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, in a January 2012 Memorandum decision the Court vacated the August 2010 Board decision of entitlement to service connection for a right shoulder condition and remanded the issue back to the Board for further development.  However, before the Board can issue a decision in accordance with the January 2012 Memorandum decision a remand is warranted in order for the issuance of a Supplemental Statement of the Case (SSOC). 

 In August 2012 the Veteran submitted additional evidence, specifically, a July 2012 statement by his private physical therapist; however, there is no evidence of a waiver of review by the Agency of Original Jurisdiction (AOJ).  The agency of original jurisdiction is required to furnish a SSOC when additional relevant evidence is received after the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  Thus, the Board finds that the issue on appeal must be remanded in order for the AOJ to review the evidence and issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim of a right shoulder condition on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


